Appeal by the defendant from a judgment of the Supreme Court, Kings County (Carroll, J.), rendered October 18, 2004, convicting him of criminal possession of a weapon in the third degree (two counts), upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The record demonstrates that the defendant knowingly, intelligently, and voluntarily waived his right to appeal (see People v Ramos, 7 NY3d 737 [2006]; People v Lopez, 6 NY3d 248 [2006]; People v Wright, 34 AD3d 940 [2006]). The defendant’s valid waiver forecloses appellate review of his challenge to the Supreme Court’s suppression determination (see People v Kemp, 94 NY2d 831 [1999]; People v Peoples, 34 AD3d 503 [2006]; People v Campbell, 24 AD3d 463 [2005]). Mastro, J.E, Krausman, Fisher and Lifson, JJ., concur.